FILE COPY


        RE:   Case No.   14-0823                        DATE:     1/30/2015
        COA #: 12-13-00282-CV            TC#:       11CV31,845
STYLE:RICHARD LIVINGSTON AND         DIANNE         LIVINGSTON
   v.   SHERILYN   ALEXANDER     LANDERS      AND   BILLYE   C.
        ALEXANDER,   HEIRS OF W.W.       ALEXANDER,       ET AL.

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.



                           MS.   CATHY   S.    LUSK
                           CLERK,   TWELFTH COURT OF APPEALS
                           1517 WEST FRONT, SUITE 354
                           TYLER, TX  75702